DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/30/2022 has been entered. Claims 1-20 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 102(a)(1) and 35 USC 103 rejection previously set forth in the Non-Final Office Action mailed 04/01/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zongbo et al, CN Pub. No. 110323574 A (hereinafter Zongbo) and Parment et al, NPL “Millimetre-wave air-filled substrate integrated waveguide slot array antenna” (hereinafter Parment).
Regarding claim 1, Zongbo discloses an antenna array comprising:
a ground plane having a reflective planar surface formed of a conductive material (Fig. 2, line 141: RF ground unit 3 includes a single piece of copper that forms surface 31. Copper is a conductive material and makes surface 31 reflective);
an air slotted-waveguide structure fixably attached to, or formed onto, the ground plane (Fig. 2, line 145-146: RF ground unit 3 is attached to the waveguide cavity unit 2), the air slotted-waveguide structure defined by a waveguide width W and waveguide length L (Fig. 2: waveguide cavity unit 2 has width W and length L), the air slotted-waveguide structure having a slotted aperture defined (Fig. 2, line 132: waveguide cavity 2 includes a transparent recess 21), in part, by two conductive side walls that terminates at a conductive end wall (Fig. 2, line 135-136: recess 21 has two long sides 212 and one short side 213 which are plated with metal layer 211 on the surface), wherein a portion of the two conductive side walls and a portion of the conductive end wall collectively define an aperture-facing radiative conductive surface of the slotted aperture (Fig. 2: the two conductive long sides 212 and the conductive short side 213 define the recess 21, they are facing each other and their surfaces are plated with metal so they are conductive), and wherein the aperture-facing radiative conductive surface of the slotted aperture electrically couples with a conductive antenna feedline of the antenna array (Fig. 2, line 138-139: the rectangular recess 21 is connected to the input microstrip line 22); and
a slotted cover plate fixably attached to, or formed onto, the air slotted-waveguide structure, wherein the slotted cover plate has an area that fully covers the slotted aperture (Fig. 3, line 154-156: the size of the transmitting unit 1 matches the size of the transparent grove 21 and the sheet can just be placed over the rectangular transparent groove 21), wherein the slotted cover plate has two or more radiating slotted apertures (Fig. 2, line 128-129: the transmitting unit 1 has a plurality of emission slits 11) coincident to the slotted aperture of the air slotted-waveguide structure (Fig. 3, line 155-156: the transmitting unit 1 can be placed over the rectangular groove 21) and to the reflective planar surface of the ground plane (Fig. 3, line 152-153: the RF ground unit 3 is blocked by the waveguide cavity 2).
Zongbo does not disclose the slotted cover plate fixably attached to, or formed onto, an exterior surface of the air slotted-waveguide structure.
Parment discloses the slotted cover plate fixably attached to, or formed onto, an exterior surface of the air slotted-waveguide structure (Fig. 1 and 3, page 1, section “AFSIW slot array antenna design”: the top substrate 3a comprising slot array antenna is attached to the surface of the inner substrate 3b comprising the air-filled integrated waveguide).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the cover plate attached to the exterior surface of the air slotted-waveguide structure as taught in Parment to the antenna array as taught in Zongbo for the purpose of radiating  the electromagnetic waves into space (Zongbo, line 171) and improving the antenna radiation efficiency (Parment, Abstract).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Fig. 2)][AltContent: textbox (L)][AltContent: textbox (W)]
    PNG
    media_image1.png
    367
    616
    media_image1.png
    Greyscale
        
                     
Regarding claim 3, Zongbo further discloses the two conductive side walls and the conductive end wall form a continuous surface (Fig. 2: the two long sides 212 and the short side 213 are connected).
Regarding claim 4, Zongbo further discloses the slotted aperture is generally rectangular (Fig. 2, line 133: the recess 21 is rectangular).
Regarding claim 5, Zongbo further discloses the slotted cover plate has a number of radiating slotted apertures selected from the group consisting of 2 slots, 3 slots, 4 slots, 5, slots, 6, slots, 7 slots, and 8 slots (Fig. 2, line 128-129: the transmitting unit 1 has a plurality of emission slits 11).
Regarding claim 6, Zongbo further discloses the slotted aperture has four side walls, and wherein the two conductive side walls and the conductive end wall wholly spans three of the four side walls (Fig. 2: the recess 21 has four walls where in the two long sides 212 and the one short side 213 occupy three of the four side walls).
Regarding claim 8, Zongbo further discloses the air slotted-waveguide structure comprises a substrate that is encapsulated in part by a conductive material to form a conductive surface (Line 131-136: waveguide cavity unit 2 and the two long sides 212 and one short side 213 are plated with metal layer 211).
Regarding claim 9, Zongbo further discloses the aperture-facing radiative conductive surface comprises a material or alloy selected from the group consisting of copper, aluminum, nickel, iron, and a combination thereof (Line 135-137: the two long sides 212 and one short side 213 are plated with metal layer which maybe copper or other metal that can conduct electricity efficiently).
Regarding claim 10, Zongbo further discloses the aperture-facing radiative conductive surface comprises a material or alloy selected from the group consisting of copper, aluminum, nickel, iron, zinc, and a combination thereof (Line 135-137: the two long sides 212 and one short side 213 are plated with metal layer which maybe copper or other metal that can conduct electricity efficiently).
Regarding claim 14, Zongbo discloses a method of fabricating an antenna array, the method comprising:
providing a ground plane having a reflective planar surface formed of a conductive material (Fig. 2, line 141: RF ground unit 3 includes a single piece of copper that forms surface 31. Copper is a conductive material and makes surface 31 reflective);
attaching an air-waveguide structure to the ground plane (Fig. 2, line 145-146: RF ground unit 3 is attached to the waveguide cavity unit 2), the air-waveguide structure defined by a waveguide width W and waveguide length L (See fig. 2 above: waveguide cavity unit 2 has width W and length L), the air-waveguide structure defined by a waveguide width W and waveguide length L (See fig. 2 above: waveguide cavity unit 2 has width W and length L), the air-waveguide structure having a slotted aperture defined (Fig. 2, line 132: waveguide cavity 2 includes a transparent recess 21), in part, by two conductive side walls that terminates at a conductive end wall (Fig. 2, line 135-136: recess 21 has two long sides 212 and one short side 213 which are plated with metal layer 211 on the surface), wherein a portion of the two conductive side walls and a portion of the conductive end wall collectively define an aperture-facing radiative conductive surface of the slotted aperture (Fig. 2: the two conductive long sides 212 and the conductive short side 213 define the recess 21, they are facing each other and their surfaces are plated with metal so they are conductive), and wherein the aperture-facing radiative conductive surface of the slotted aperture electrically couples with a conductive antenna feedline of the antenna array (Fig. 2, line 138-139: the rectangular recess 21 is connected to the input microstrip line 22); and
attaching a slotted cover plate onto the air-waveguide structure (Fig. 2, line 144-145: the transmitting unit 1 is attached to the first surface 23 of the waveguide cavity unit 2 and the transmitting unit 1 has a plurality of emission slits 11, see line 128-129), wherein the slotted cover plate has an area that fully covers the slotted aperture (Fig. 3, line 154-156: the size of the transmitting unit 1 matches the size of the transparent grove 21 and the sheet can just be placed over the rectangular transparent groove 21), wherein the slotted cover plate has two or more radiating slotted apertures (Fig. 2, line 128-129: the transmitting unit 1 has a plurality of emission slits 11) coincident to the slotted aperture of the air-waveguide structure (Fig. 3, line 155-156: the transmitting unit 1 can be placed over the rectangular groove 21).
Zongbo does not disclose attaching the slotted cover plate onto an exterior surface of the air-waveguide structure.
Parment discloses attaching the slotted cover plate onto an exterior surface of the air-waveguide structure (Fig. 1 and 3, page 1, section “AFSIW slot array antenna design”: the top substrate 3a comprising slot array antenna is attached to the surface of the inner substrate 3b comprising the air-filled integrated waveguide).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to attach the cover plate to the exterior surface of the air slotted-waveguide structure as taught in Parment to the antenna array as taught in Zongbo for the purpose of radiating  the electromagnetic waves into space (Zongbo, line 171) and improving the antenna radiation efficiency (Parment, Abstract).
Regarding claim 17, Zongbo further discloses the slotted cover plate is attached to the air-waveguide structure by a plurality of fasteners, chemical bonding, thermal bonding, laser bonding, welding, soldering, or a combination thereof (Line 146-148: the connection of the transmitting unit 1 and the waveguide cavity unit 2 can be accomplished by PCB processing and a simple soldering process).
Regarding claim 19, Zongbo discloses a system comprising:
a ground plane having a reflective planar surface formed of a conductive material (Fig. 2, line 141: RF ground unit 3 includes a single piece of copper that forms surface 31. Copper is conductive and reflective);
a slotted-waveguide structure fixably attached to, or formed onto, the reflective planar surface of the ground plane (Fig. 2, line 145-146: surface 31 of RF ground unit 3 is attached to the waveguide cavity unit 2), the slotted-waveguide structure defined by a waveguide width W and waveguide length L (see Fig. 2 above: waveguide cavity unit 2 has width W and length L), the slotted-waveguide structure having an air slotted aperture defined (Fig. 2, line 132: waveguide cavity 2 includes a transparent recess 21), in part, by two conductive side walls that terminates at a conductive end wall (Fig. 2, line 135-136: recess 21 has two long sides 212 and one short side 213 which are plated with metal layer 211 on the surface), wherein a portion Inventor(s)Linfeng LiAttorney Docket No. 10025-253US1Page6 ofl10of the two conductive side walls and a portion of the conductive end wall collectively define an aperture-facing radiative conductive surface of the air slotted aperture (Fig. 2: the two conductive long sides 212 and the conductive short side 213 define the recess 21, they are facing each other and their surfaces are plated with metal so they are conductive), and wherein the aperture- facing radiative conductive surface of the air slotted aperture electrically couples with a conductive antenna feedline of the antenna array (Fig. 2, line 138-139: the rectangular recess 21 is connected to the input microstrip line 22); and
a slotted cover plate fixably attached to, or formed onto, the slotted-waveguide structure (Fig. 2, line 144-145: the transmitting unit 1 is attached to the first surface 23 of the waveguide cavity unit 2 and the transmitting unit 1 has a plurality of emission slits 11, see line 128-129), wherein the slotted cover plate has an area that fully covers the air slotted aperture (Fig. 3, line 154-156: the size of the transmitting unit 1 matches the size of the transparent grove 21 and the sheet can just be placed over the rectangular transparent groove 21), wherein the slotted cover plate has two or more radiating slotted apertures (Fig. 2, line 128-129: the transmitting unit 1 has a plurality of emission slits 11) coincident to the air slotted aperture of the slotted-waveguide structure (Fig. 3, line 155-156: the transmitting unit 1 can be placed over the rectangular groove 21).
Zongbo does not disclose the slotted cover plate fixably attached to, or formed onto, an exterior surface of the slotted-waveguide structure.
Parment discloses the slotted cover plate fixably attached to, or formed onto, an exterior surface of the slotted-waveguide structure (Fig. 1 and 3, page 1, section “AFSIW slot array antenna design”: the top substrate 3a comprising slot array antenna is attached to the surface of the inner substrate 3b comprising the air-filled integrated waveguide).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the cover plate attached to the exterior surface of the air slotted-waveguide structure as taught in Parment to the antenna array as taught in Zongbo for the purpose of radiating  the electromagnetic waves into space (Zongbo, line 171) and improving the antenna radiation efficiency (Parment, Abstract).

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zongbo and Parment as applied to claims 1 and 14 above, and further in view of Tian et al, "Investigation of SU8 as a structural material for fabricating passive millimeter-wave and terahertz components," Journal of Micro/Nanolithography, MEMS and MOEMS, Issue: 4, Volume: 14, Page: 44507-44507 (29 December 2015) (hereinafter Tian).
Regarding claim 2, Zongbo further discloses the slotted cover plate comprises a first material selected from the group consisting of copper, aluminum, zinc, nickel, silver, gold, and a combination thereof, and having a first electrical conductivity property (Line 128: the transmitting unit 1 is composed of copper and copper has electrical conductivity property), and
wherein the two conductive side walls of the air slotted-waveguide structure comprise a second material selected from the group consisting of copper, aluminum, zinc, nickel, silver, gold, and a combination thereof, and having a second electrical conductivity property (Line 135-137: the two long sides 212 and one short side 213 are plated with metal layer which maybe copper or other metal that can conduct electricity efficiently). 
Zongbo and Parment do not disclose the second electrical conductivity property is higher than the first electrical conductivity property. 
Tian discloses the slotted cover plate comprises a first material selected from the group consisting of copper, aluminum, zinc, nickel, silver, gold, and a combination thereof, and having a first electrical conductivity property (Fig. 6a.: the cover plate is a brass plate and brass is known as a copper zinc alloy, see “Conductivity of Brass”. Capture taken Jun 13, 2016. Wayback Machine. Retrieved March 24, 2022, from https://web.archive.org/web/20160613190626/https://www.copper.org/applications/industrial/DesignGuide/selection/conductbrass02.html). The electric conductivity of copper is 58.7x106 S/m, the electric conductivity of brass is 15.9 x106 S/m (See “Conductive materials, metals and stainless steels properties table”. Capture take Aug 31, 2019. Wayback Machine. Retrieved March 28, 2022 from https://web.archive.org/web/20190831011431/https://www.tibtech.com/conductivite.php?lang=en_US).
It would have been obvious to one having ordinary skill in the art at the time of effective filling the invention to include brass as the material for the cover plate as taught in Tian in the antenna array in Zongbo and Parment such that the second electrical conductivity property is higher than the first electrical conductivity property. The motivation for doing so stems from the need to lower the energy loss of signal during propagating.
Regarding claim 11, Zongbo and Parment do not disclose the slotted cover plate comprises a copper zinc alloy.
Tian discloses the slotted cover plate comprises a copper zinc alloy (Fig. 6a: the cover plate is a brass plate which is known as a copper zinc alloy).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include brass as the material for the cover plate as taught in Tian in the antenna array in Zongbo and Parment in order to improve the corrosion resistance and lower cost for the design.
Regarding claim 18, Zongbo further discloses the slotted cover plate is attached to the slotted- waveguide structure by:
connecting the slotted cover plate to the air-waveguide structure (Line 146-148: the connection of the waveguide cavity 2 and the RF ground unit 3 can be accomplished by PCB processing and a simple soldering process); and
soldering conduction portion of the slotted cover plate to conduction portion of the air-waveguide structure (Line 146-148: the connection of the transmitting unit 1 and the waveguide cavity 2 can be accomplished by PCB processing and a simple soldering process).
Although Zongbo does not disclose aligning the slotted cover plate and the air-waveguide structure, it could be broadly obvious and taught from drawing in the reference that they are aligned (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to align the slotted cover plate and the air-waveguide structure in Zongbo and Parment so that the slotted cover plate can cover the waveguide cavity in the slotted waveguide structure in order to avoid signal power loss during propagating between the waveguide cavity and the radiating slots on the cover plate.
Zongbo and Parment do not disclose connecting the slotted cover plate to the air-waveguide structure using the plurality of fasteners.
Tian discloses connecting the slotted cover plate to the air-waveguide structure using the plurality of fasteners (Fig. 6b).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the fasteners taught in Tian to the antenna array in Zongbo and Parment to secure the connection between layers.

Claims 7, 12-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zongbo and Parment as applied to claim 1 and 14 above.
Regarding claim 7, Zongbo and Parment do not disclose the antenna array has an antenna efficiency greater than 90 percent.
However, Zongbo teaches the transmission efficiency of the antenna must be increased in order to improve the antenna performance (Line 15: improve antenna transmission efficiency).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the antenna efficiency greater than 90 percent to the antenna array in Zongbo and Parment to reduce signal power loss during radiating since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Zongbo and Parment do not disclose a substrate of the air slotted-waveguide structure comprises a dielectric material.
However, Zongbo discloses waveguide cavity unit 2 is made of PCB material (Line 132-133).
It is well-known in the art that PCB comprises a dielectric material between conducting layers (See Figure in Mittal, A. (2015, October 5). “PCB substrates: Knowing your PCB dielectric materials. Sierra Circuits”. Retrieved March 24, 2022, from https://www.protoexpress.com/blog/pcb-substrates-knowing-dielectric-materials-properties/). 
Regarding claim 13, Zongbo and Parment do not disclose the air-waveguide structure is configured for an operating frequency having a center frequency around 28 GHz or more.
However, Zongbo discloses the antenna system is used in radar (line 29-30).
It is well-known in the art that the frequency range of radar is 50 MHz to 40 GHz (see Radar Frequency Bands. Capture taken Oct 18, 2018. Wayback Machine. Retrieved March 24, 2022, from https://web.archive.org/web/20181018025737/http://www.aewa.org/Library/rf_bands.html).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the operating frequency having a center frequency around 28GHz or more to the antenna array in Zongbo and Parment to achieve the desired radiation characteristics.
Regarding claim 15, Zongbo further discloses plating the cut stock material to form the two conductive side walls and two conductive end walls (Line 135-136: recess 21 has two long sides 212 and one short side 213 which are plated with metal layer 211 on the surface).
Although Zongbo does not disclose cutting the slotted aperture in a stock material comprising a plate to form a waveguide substrate of the air-waveguide structure; and milling the plated waveguide substrate at one of the two conductive end walls to provide the slotted aperture with only the two conductive side walls that terminates at the conductive end wall, it could be broadly obvious and taught by the reference since there is a cutout part from a PCB material and the other short side of the cutout part is not subjected to metallization plating (Fig. 2 and line 135-139).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to have the stock material being cut and the plated waveguide substrate of Zongbo being milled in order to create a waveguide cavity for the purpose of avoiding signal transmission loss (Zongbo, line 51-55).
Regarding claim 16, Zongbo further discloses attaching the slotted cover plate to the air-waveguide structure (Fig. 2, line 144-145: the transmitting unit 1 is attached to the first surface 23 of the waveguide cavity unit 2 and the transmitting unit 1 has a plurality of emission slits 11, see line 128-129).
Zongbo does not disclose attaching the slotted cover plate onto the exterior surface of air-waveguide and cutting the two or more radiating slotted apertures in a second stock material comprising a plate to form the slotted cover plate.
Parment discloses attaching the slotted cover plate onto the exterior surface of air-waveguide structure (Fig. 1 and 3, page 1, section “AFSIW slot array antenna design”: the top substrate 3a comprising slot array antenna is attached to the surface of the inner substrate 3b comprising the air-filled integrated waveguide) and cutting the two or more radiating slotted apertures in a second stock material comprising a plate to form the slotted cover plate (page 1, section “AFSIW slot array antenna design”: cutting four rectangular holes on the top substrate).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to attach the slotted cover plate onto the exterior surface of air-waveguide and cut the slotted apertures as taught in Parment to the antenna array of Zongbo for the purpose of aligning the cover plate and the air slotted-waveguide structure in order to improve the manufacturing process (Parment, page 1, section “AFSIW slot array antenna design”) and radiating the electromagnetic signal into space (Zongbo, line 96-97).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zongbo and Parment as applied to claim 19 above, and further in view of Liu et al, "A Millimeter-Wave Micromachined Air-Filled Slot Antenna Fed by Patch," in IEEE Transactions on Components, Packaging and Manufacturing Technology, vol. 7, no. 10, pp. 1683-1690, Oct. 2017, doi: 10.1109/TCPMT.2017.2711361 (hereinafter Liu).
Regarding claim 20, Zongbo and Parment do not disclose an integrated circuit electrically coupled to the slotted-waveguide structure.
Liu discloses an integrated circuit electrically coupled to the slotted-waveguide structure (Page 1684, para. 2, line 2-5: the antenna can be integrated with conventional IC easily).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the integrated circuit as taught in Liu to the antenna array taught in Zongbo and Parment for the purpose of controlling the operation of the antenna array.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-10, 14, 17 and 19 rejected under 35 USC 102 and claims 2, 7, 11-13, 15, 16, 18 and 20 rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, a new ground of rejection is made in view of Zongbo and Parment.

Recitation of Pertinent Art
Qi et al, NPL “Low-Cost Empty Substrate Integrated Waveguide Slot Arrays for Millimeter-Wave Applications”
Khan et al, NPL “Empty Substrate Integrated Waveguide Slot Antenna Array for 5G Applications”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/
Examiner, Art Unit 2845